Case 2:19-cv-00468-JPH-DLP Document 52 Filed 06/29/20 Page 1 of 1 PageID #: 1536
         Case: 20-2128   Document: 1-3     Filed: 06/29/2020  Pages: 1



      UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



 Everett McKinley Dirksen United States Courthouse                             Office of the Clerk
         Room 2722 - 219 S. Dearborn Street                                   Phone: (312) 435-5850
              Chicago, Illinois 60604                                         www.ca7.uscourts.gov




                                          NOTICE OF DOCKETING - Short Form
  June 29, 2020


  The below captioned appeal has been docketed in the United States Court of Appeals for the
  Seventh Circuit:

                     Appellate Case No: 20-2128

                     Caption:
                     DANIEL LEWIS LEE,
                     Petitioner - Appellant

                     v.

                     T. J. WATSON, Warden, et al.,
                     Respondents - Appellees


                     District Court No: 2:19-cv-00468-JPH-DLP
                     Clerk/Agency Rep Roger A. G. Sharpe
                     District Judge James P. Hanlon

                     Date NOA filed in District Court: 06/26/2020


  If you have any questions regarding this appeal, please call this office.



  form name: c7_Docket_Notice_short_form(form ID: 188)
